In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00313-CV
      ___________________________

   IN THE INTEREST OF P.C., A CHILD




  On Appeal from the 233rd District Court
          Tarrant County, Texas
      Trial Court No. 233-679053-20


Before Sudderth, C.J.; Birdwell and Wallach, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Father appeals from the trial court’s judgment terminating his parental rights to

his son Robert.1 See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (N), (O), (Q),

(b)(2). We affirm.

      Father’s appellate counsel filed an Anders brief stating that he has concluded

that there are no arguable grounds to support an appeal. See Anders v. California, 386

U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In re K.M., 98 S.W.3d 774, 776–77 (Tex.

App.—Fort Worth 2003, no pet.), disp. on merits, No. 2-01-349-CV, 2003 WL 2006583

(Tex. App.—Fort Worth May 1, 2003, no pet.) (per curiam) (mem. op.). Counsel’s

brief presents the required professional evaluation of the record demonstrating why

there are no arguable grounds for relief. Furthermore, in compliance with Kelly v.

State, counsel provided Father with copies of the Anders brief, 2 informed Father of his

right to file a pro se response, advised Father of his right to review the appellate

record and how to obtain a copy of it, and told Father of his right to pursue

discretionary review in the Texas Supreme Court. 436 S.W.3d 313, 319 (Tex. Crim.

App. 2014). Father did not file a response.

      In the Anders context, we must independently examine the record to determine

if any arguable grounds for appeal exist. See In re C.J., 501 S.W.3d 254, 255 (Tex.

      1
       We use aliases to protect the child’s identity. See Tex. Fam. Code Ann.
§ 109.002(d); Tex. R. App. P. 9.8(b)(2).
      2
       Counsel also claimed to have given Father a copy of his “motion to withdraw
as counsel,” but no such motion appears in the record.

                                           2
App.—Fort Worth 2016, pets. denied). When performing this analysis, we consider

the record, the Anders brief, and any pro se response. In re L.B., No. 02-19-00407-CV,

2020 WL 1809505, at *1 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (mem. op.).

      After careful review, we agree with counsel that this appeal is without merit.

We affirm the trial court’s judgment terminating Father’s parental rights to Robert.

Counsel remains appointed through proceedings in the supreme court unless

otherwise relieved. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order) (per curiam).

                                                      Per Curiam

Delivered: February 11, 2021




                                           3